Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Election filed September 13, 2022 in response to the Office Action of July 08, 2022, is acknowledged and has been entered. 
Applicant's election with traverse of species:

    PNG
    media_image1.png
    251
    549
    media_image1.png
    Greyscale

filed September 13, 2022 in response to the Office Action of July 8, 2022 is acknowledged. 
Although the Applicant states that the election is without traverse, Applicant argues on page 8 of the Office Action, it is stated that “(t)he (E)xaminer has required restriction between product or apparatus claims and process claims.” Applicant is rather puzzled by how a restriction could exist between the various aforementioned claim types when all of the pending claims are directed to methods. MPEP § 803 provides “(u)nder the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent or distinct.” Applicant therefore respectfully submits the present restriction between product or apparatus claims and process claims to be improper. Withdrawal of the requirement is respectfully requested.
Applicant’s arguments have been considered but have not been found persuasive. The citation Applicant refers to is simply a standard paragraph stating the right of rejoinder for process claims dependent on allowable product claims.  All pending claims are drawn to a method, thus there is no restriction between product or apparatus and process claims.  Thus, Applicant’s arguments are not found persuasive. For these reasons the restriction requirement is deemed to be proper and is therefore made FINAL.
	Claims 1, 10, 11, and 29 have been amended.
	Claims 18, 19, 22, 24, 25 and 27 have been canceled.
Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a wellness classification state of a wellness classification”. The term “wellness” is only explained in the specification paragraph [0018]: “a biomarker may be indicative of a wellness condition, such as the presence, onset, stage or status of one or more disease(s), infection(s), syndrome(s), condition(s), or other state(s), or condition(s)”. However, the term “a wellness classification state of a wellness classification” is unclear and is not clearly defined by the application.
Claim 1 recites a method comprising: 
 isolating, or having isolated, one or more biological samples;
Quantifying glycomic parameters and proteomic parameters of the one or more biological samples;
obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated;
determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter;
identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria;
determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers.
However, it is unclear whether the claimed method comprises all steps from 1-6, or just some of the steps because there is no conjunction between the steps. 
Claim 7 recites the limitation "wherein: the collection of glycosylated peptide fragments" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "wherein: the fragmentation process…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “a stage of a wellness classification”. As set forth above, the term “a stage of a wellness classification” is unclear and is not defined by the application.
	Claims 3-6, 11, 13, 16, 20, 21, and 29 are also rejected because they are dependent on claim 1
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and law of nature without significantly more. The claim(s) recite(s) a method of identifying the likelihood of a cancer in a subject to be resistant to an immune checkpoint therapy, the method comprising: 1) isolating, or having isolated, one or more biological samples; 2) quantifying glycomic parameters and proteomic parameters of the one or more biological samples; 3) obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; 4) determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; 5) identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; 6) determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under the broadest reasonable interpretation (BRI), the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111.01.
Claim1 and dependent claims are drawn to a method. Thus, the claims are to processes, which fall in one of the statutory categories of invention. See MPEP 2106.03.
As explained in MPEP 2106.04(11) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The eligibility analysis comprises three-step tests: Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
1) Step 2A Prong one: evaluating whether the claim recites a judicial exception (MPEP 2106.3); 2) Step 2A Prong two: evaluating whether the claim as a whole integrates the recited judicial exception into a practical application of the exception (MPEP 2106.4); 3) Step 2B: evaluating whether the claim as a whole amounts to significantly more than the recited exception (MPEP 2106.5).  
The present claims are directed to a process so Step 1 is satisfied.
Step 2A Prong One: Claim 1 recites the limitation of “a method, comprising: …; 4) determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; 5) identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; 6) determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers.”, several calculation/evaluation/judgment steps based on law of nature . Based on the enumerated groupings of abstract ideas in MPEP 2106.04: “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, accordingly the limitation falls into the “mental process” grouping of abstract ideas.
Claim 1 recites a judicial exception, as set forth above, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea, the claims recite the additional element of “1) isolating, or having isolated, one or more biological samples; 2) quantifying glycomic parameters and proteomic parameters of the one or more biological samples; 3) obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated” in the limitation of the evaluation/judgment step.  Although this limitation indicates that additional steps are to be performed this limitation is recited at such a high level of generality making the limitation’s inclusion in this claim at best nominal. As stated in MPEP 2106.04(a), a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  Similarly, the limitation in the instant claims thus fails to meaningfully limit the claim because it does not require any particular application of the recited limitation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, however, the additional elements are routine methods for an ordinary skilled person in the art. MPEP 2106.05(d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Claim 3 recites the additional element “wherein: quantifying one or more glycomic parameters comprises quantifying one or more glycosylated proteins”. However, the claim is dependent on claim 1, as the analysis set forth above, the claim is still drawn to a calculation/evaluation/judgement step without significant more.
Claim 5 recites the additional element “wherein: quantifying one or more glycomic parameters comprises quantifying one or more glycosylated peptide fragments”. However, the claims are dependent on claim 1, as the analysis set forth above, the claim are still drawn to a calculation /evaluation /judgement step without significant more.
Claims 4, 6, and 7 recites the additional elements “wherein: one or more of the glycosylated proteins comprises one or more of: alpha-I-acid glycoprotein, alpha-1-antitrypsin, alpha-1B-glycoprotein, alpha-2-HS-glycoprotein, alpha-2-macroglobulin, antithrombin-III, apolipoprotein B- 100, apolipoprotein D, apolipoprotein F, beta-2-glycoprotein 1, ceruloplasmin, fetuin, fibrinogen, immunoglobulin (Ig) A, IgG, IgM, haptoglobin, hemopexin, histidine-rich glycoprotein, kininogen-1, serotransferrin, transferrin, vitronectin, and zinc-alpha-2-glycoprotein” (claim 4); “wherein: one or more of the glycosylated peptide fragments comprises one or more of: O-glycosylated peptide fragments and N-glycosylated peptide fragments” (claim 6); “wherein: the collection of glycosylated peptide fragments considered for quantifying the one or more glycomic parameters have an average length of about between 5 and 50 amino acid residues” (claim 7) . However, as evidenced by Ruhaak (Ruhaak et al., J. Proteome Res. 2016, 15, 1002-1010 with Supplementary Materials, Publication Date: 2016-01-27), these are well known in the art. Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Claims 13 and 16 recite the additional element “wherein: quantifying one or more glycomic parameters of the one or more biological samples comprises employing a coupled chromatography procedure; wherein: the coupled chromatography procedure comprises: effectuating a multiple reaction monitoring mass spectrometry (MRM-MS) operation” (claim 13), or “wherein: the coupled chromatography procedure comprises: effectuating a liquid chromatography-mass spectrometry (LC-MS) operation; and effectuating a multiple reaction monitoring mass spectrometry (MRM-MS) operation” (claim 16). AS evidenced by Song (Song et al., Rapid Commun. Mass Spectrom. 2012, 26, 1941-1954, Publication Year: 2012), MRM-MS and LC-MS are well established method for quantification of glycopeptides. See the whole document.  Thus, these routine measuring methods do not add an inventive concept to the instant claim.
Claim 20 and 21 recite the additional element “quantifying one or more proteomic parameters comprises quantifying an amount of each type of protein present in the one or more biological samples and a source of the one or more biological samples” (claim 20), or “quantifying one or more proteomic parameters comprises quantifying a change in an amount of each type of protein in the one or more biological samples and a source of the one or more biological samples”. As set forth above, these limitations are recited at such a high level of generality or a particular field of use making the limitation’s inclusion in this claim at best nominal or routine/conventional activities, do not add an inventive concept to the claims. 
Claim 29 and 31 recite additional calculation/evaluation/judgment steps without significant more. Therefore, the claims as whole do not mount to significantly more than the recited exception. 
Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are properly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruhaak (Ruhaak et al., J. Proteome Res. 2016, 15, 1002-1010 with Supplementary Materials, Publication Date: 2016-01-27).
Ruhaak teaches that there is a clear need for novel noninvasive tumor markers providing good sensitivity and specificity in early stage disease. See page 1002-col. 1-para. 1.
Ruhaak teaches that serum-glycome-based profiles differentiating between epithelial ovarian cancer (EOC) and controls and could lead to a discriminatory tool for ovarian cancer detection. See page 1002-col. 2-para. 1.
Ruhaak teaches that biological samples were collected from patients. Controls were healthy female volunteers without a history of malignancy. See § EXPERIMENTAL SECTION – Patient Information.
Ruhaak teaches that Protein quantitation was performed using a calibration curve. IgG (100 μg), IgA (50 μg), and IgM (50 μg) standards were reconstituted in a single aliquot of 100 μL of NH4HCO3 solution and subsequently digested. A serial dilution of the digest was then performed to generate eight concentration levels (dilution factors = 1:2:5:10:50:100:500:1000) for absolute quantitation (proteomic parameters obtained). See § EXPERIMENTAL SECTION – Sample Preparation.
Ruhaak teaches that clinical parameters were obtained. See Table 1.
Ruhaak teaches that each glycopeptide in the classifier “votes” for an unknown sample’s group membership determined by whether the sample’s intensity value is higher or lower than a threshold value to classify a sample to a cancer group. For each glycopeptide, the intensity value that yielded the highest value for Youden Index was used as the classification threshold. For glycopeptides that were up-regulated in cancer patients, samples with glycopeptide values greater than the threshold were classified as EOC case by that glycopeptide. In downregulated glycopeptides, this classification was reversed. With multiple glycopeptides in the classifier, an unknown sample is classified as tumor case or control by each glycopeptide and classified according to the majority “vote” of the individual glycopeptides composed of the classifier. See § EXPERIMENTAL SECTION – Statistics.
Ruhaak teaches that IgG glycopeptides best separated cancer samples from controls (91% samples were correctly classified for their true disease state. See § RESULTS – Glycopeptide Signatures of Ovarian Cancer.
Ruhaak teaches that for IgG, levels of 17 underlying glycopeptides (glycomic parameters) as well as the overall IgG and IgG1 peptide concentrations (proteomic parameters) differed significantly (FDR < 0.05) between EOC cases and controls. See § RESULTS – Identification of Aberrant Glycopeptides Associated with Ovarian Cancer.
Ruhaak teaches that protein-specific glycopeptides could serve as a good biomarker for EOC detection, and within a LOOCV framework, classification thresholds were calculated for each variable (both peptides and glycopeptides) and the left-out sample classified. And the top three best performing glycopeptides from IgG all provide AUC scores larger than 0.9. See § RESULTS – Potential of IgG, IgA, and IgM as Biomarkers for EOC.
Ruhaak teaches that Classification performance was estimated for each of the glycopeptides using the threshold previously developed in the training set. For IgG, the best performance of 88% was obtained with glycopeptides H5N5F1 and H4N5F1, both from IgG1. For IgG, when the best classifier of nine glycopeptide variables (see Table ST1) developed in OC1 was applied to the OC2 test set, an accuracy of 88.8% was achieved (Figure 4A). See § RESULTS – Validation Study Using OC2-Independent Test Set.
Ruhaak teaches that the total glycome profile is largely dominated by the highest abundance proteins and that protein- and site-specific glycosylation profiles will likely provide further insights into protein specific alterations in glycosylation of the glycans related to EOC and may serve as more specific biomarkers for EOC and its process. See page 1008 – col. 2 – para. 1.
Regarding claims 5-7, Ruhaak teaches that N-glycosylated peptide with a length between 5 and 50 amino acid residues have been analyzed. See Fig. 3 and Supplementary Table ST1.
Regarding claims 10 and 11, Ruhaak teaches that the samples were then reduced and alkylated using DTT and IAA, respectively, followed by digestion using 1 μg trypsin in a 37 °C water bath for 18 h. See § EXPERIMENTAL SECTION – Sample Preparation.
Regarding claims 13 and 16, Ruhaak teaches that the peptide samples were analyzed by UPLC−QQQ−MS as previously described21 using an Agilent 1290 infinity LC system coupled to an Agilent 6490 triple quadrupole (QQQ) mass spectrometer. The MS conditions were as previously described. In brief, the MS was operated in positive mode using unit resolution. The dynamic multiple reaction monitoring (MRM) mode was performed to reduce the duty cycle, where the cycle time was fixed at 500 ms. See § EXPERIMENTAL SECTION – UPLC-QQQ-MS analysis of Immunoglobulin Glycosylation.
Regarding claims 29 and 31, Ruhaak teaches that OC2 testing set has 44 health controls and 44 cancer patients. The glycomic parameters and proteomic parameters are analyzed among the OC2 testing set. See Table 1. When the best classifier achieved by 11 glycoprotein variables in OC1 with 96.2% accuracy was applied to the OC2 set, an accuracy of 88.6% was achieved in the test set (Figure 4D). See page 1007 – col. 1 – para. 4.


Claim(s) 1, 3, 10, 11, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan (Krishnan et al., J. Proteome Res. 2015, 14, 5109-5118, Publication Date: 2015-11-04, cited in IDS of 2022-08-26).
Krishnan teaches methods for comprehensive profiling of the high-density lipoprotein (HDL) glycome (glycomic parameters) combined with the HDL proteome (proteomic parameters) can distinguish individuals with coronary artery disease (CAD) from those without. Twenty subjects at risk for CAD, who underwent diagnostic coronary arteriography (clinical parameters), were analyzed. Ten subjects had CAD, and ten did not. HDL was extracted from fasting plasma samples (biological samples from subjects) by ultracentrifugation, followed by shotgun proteomic, glycomic, and ganglioside analyses using LC-MS. CAD vs non-CAD subjects’ data were compared using univariate and multivariate statistics. Principal components analysis showed a clear separation of CAD and non-CAD subjects, confirming that combined HDL proteomic and glycomic profiles distinguished at-risk subjects with atherosclerosis from those without. CAD patients had lower HDL apolipoprotein content (specifically ApoA-I, A-II, and E, p < 0.05), and lower serum amyloid A2 (SAA2, p = 0.020) and SAA4 (p = 0.007) but higher sialylated glycans (p < 0.05). Combined proteomic and glycomic profiling of isolated HDL can be used as a novel analytical approach for developing biomarkers of disease. HDL proteome and glycome distinguished between individuals who had CAD from those who did not within a group of individuals equally at risk for heart disease. See Abstract. 
Krishnan teaches clinical parameters are obtained (Both CAD and non-CAD subjects had high total cholesterol (>200 mg/dL), high LDL-C (>130 mg/dL), high fasting glucose (>100 mg/dL), high CRP (>3 mg/L), and low HDL-C (<40 mg/dL). Both CAD and non-CAD subjects had HOMA-IR values >3, indicative of insulin resistance, See page 5113, col.2, para. 2), and compared between different populations. See Table 1. Krishnan teaches quantifying metabolic, proteomic, and lipidomic parameters and obtaining/analyzing the data. See § METHODS, and Fig. 1. 
Krishnan teaches that the use of combined proteomic and glycomic profiling of HDL particles can be used to develop biomarkers of disease and to distinguish CAD patients from non-CAD subjects. See page 5110, col. 2, para. 1; and § DISCUSSION.
Regarding claim 3, glycosylated HDL is analyzed. Released and purified N- and O-glycans were analyzed by LC-MS. See § METHODS-N- and O-Glycan Analysis.
Regarding claims 10 and 11, HDL samples are digested using 1 µL trypsin (1 µg/µl) for 18 h at 37 ⁰C. HDL hydrolysates were dried down and reconstituted in 20 µl nanopore water prior to analysis by mass spectrometry See § METHODS-HDL Proteomic Analysis.
Regarding claims 20 and 21, apolipoproteins in CAD vs non-CAD subjects in the separated HDL fractions are quantified. And ApoA-I, ApoA-II, and ApoE were significantly higher in non-CAD subjects compared wot CAD subjects (p < 0.05). See Fig. 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,837,970
Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,837,970 B2 (thereinafter Pat. 970, Appl. No.: 16/120,016), in view of Ruhaak (Ruhaak et al., J. Proteome Res. 2016, 15, 1002-1010 with Supplementary Materials, Publication Date: 2016-01-27).
The claims of Pat. 970 teach a method for identifying glycosylated peptide biomarkers, comprising: fragmenting glycosylated proteins using multiple reaction monitoring mass spectrometry (MRM-MS) in each of a plurality of biological samples isolated from subjects, to produce glycosylated peptide fragments; wherein the MRM-MS is targeted on at least 50 or more glycosylated peptide fragments; quantitating the glycosylated peptide fragments to provide quantitation results; analyzing the quantitation results along with classification of the subjects with a machine learning method to select glycosylated peptide fragments useful for predicting the classification; and determining the identity of glycosylated peptide fragments; wherein the machine learning method is selected from deep learning, neural network, linear discriminant analysis, quadratic discriminant analysis, support vector machine, random forest, nearest neighbor, or a combination thereof; and wherein the machine learning method comprises combined discriminant analysis. See claim 1.
The claims of Pat. 970 teach the method of claim 1, wherein the subjects comprise subjects having a disease or a condition and subjects not having the disease or the condition. See claim 2.
The claims of Pat. 970 teach the method of claim 2, wherein the subjects comprise subjects receiving a treatment for a disease and subjects having the disease but not receiving a treatment. See claim 3.
The claims of Pat. 970 teach the method of claim 3, wherein the disease is cancer or an autoimmune disease. See claim 4.
The claims of Pat. 970 teach the method of claim 4, wherein the disease is cancer selected from breast cancer, cervical cancer and ovarian cancer. See claim 5.
The claims of Pat. 970 teach the method of claim 5, wherein the disease is an autoimmune disease selected from HIV, primary sclerosing cholangitis, primary biliary cirrhosis and psoriasis. See claim 6.
The claims of Pat. 970 teach the method of claim 1, wherein the glycosylated peptide fragment is N-glycosylated. See claim 7.
The claims of Pat. 970 teach the method of claim 1, wherein the glycosylated peptide fragment is O-glycosylated. See claim 8.
The claims of Pat. 970 teach the method of claim 1, wherein the glycosylated proteins are one or more of alpha-1-acid glycoprotein, alpha-1-antitrypsin, alpha-1B-glycoprotein, alpha-2-HS- glycoprotein, alpha-2-macroglobulin, antithrombin-III, apolipoprotein B-100, apolipoprotein D, apolipoprotein F, beta-2-glycoprotein 1, ceruloplasmin, fetuin, fibrinogen, immunoglobulin (Ig) A, IgG, IgM, haptoglobin, hemopexin, histidine-rich glycoprotein, kininogen-1, serotransferrin, transferrin, and vitronectin zinc-alpha-2-glycoprotein. See claim 9.
The claims of Pat. 970 teach the method of claim 9, wherein the glycosylated proteins are one or more of alpha-1-acid glycoprotein, immunoglobulin (Ig) A, IgG and IgM. See claim 10.
The claims of Pat. 970 teach the method of claim 1, wherein the glycosylated peptide fragments have an average length of from 5 to 50 amino acid residues. See claim 11
The claims of Pat. 970 teach the method of claim 1, wherein the biological sample is body tissue, saliva, tears, sputum, spinal fluid, urine, synovial fluid, whole blood, serum or plasma. See claim 12.
The claims of Pat. 970 teach the method of claim 1, wherein the analysis further comprises genomic data, proteomics, metabolics, lipidomics data, or a combination thereof. See claim 17.
The claims of Pat. 970 teach as set forth above: e.g.  isolating, or having isolated, one or more biological samples; quantifying glycomic parameters (Ig G glycosylated protein) and proteomic parameters of the one or more biological samples; analyzing the quantitation results along with classification of the subjects with a machine learning method to select glycosylated peptide fragments useful for predicting the classification. However, the claims of Pat. 970 do not explicitly teach obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers.
Ruhaak teaches as set forth above. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to identify  a biomarker including glycomic parameters (e.g. IgG glycosylated peptide) and proteomic parameters for predicting the classification (e.g. ovarian cancer classification) as taught by the claims of Pat. 970, and to apply the biomarkers for diagnosis of EOC as taught by Ruhaak, which include obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers, because Ruhaak showed the method can predict EOC with high accuracy and protein- and site-specific glycosylation profiles will likely provide further insights. The motivation would be to develop novel noninvasive tumor markers providing good sensitivity and specificity in early stage disease, which is needed in EOC therapy, as recognized by Ruhaak. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

US Appl. No.: 17/067,460
Claims 1, 3-7, 10, 11, 13, 16, 20, 21, 29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of copending Application No. 17/067,460 (thereinafter Appl.460, corresponding to Pub. No.: US2021/0208159 A1) in view of Ruhaak (Ruhaak et al., J. Proteome Res. 2016, 15, 1002-1010 with Supplementary Materials, Publication Date: 2016-01-27).
The claims of Appl. 460 teach: 
1. A method for identifying glycosylated peptide fragments as potential biomarkers, comprising: fragmenting glycosylated proteins in each of a plurality of biological samples isolated from subjects, with one or more proteases, to produce glycosylated peptide fragments; quantitating the glycosylated peptide fragments with liquid chromatography and mass spectrometry (LC-MS) to provide quantitation results; analyzing the quantitation results along with classification of the subjects with a machine learning method to select glycosylated peptide fragments useful for predicting the classification; and determining the identity of glycosylated peptide fragments.
2. The method of claim 1, wherein the subjects comprise subjects having a disease or a condition and subjects not having the disease or the condition.
3. The method of claim 1, wherein the subjects comprise subjects receiving a treatment for a disease and subjects having the disease but not receiving a treatment.
4. The method of claim 2, wherein the disease is cancer or an autoimmune disease.
5. The method of claim 4, wherein the disease is cancer selected from breast cancer, cervical cancer or ovarian cancer.
6. The method of claim 5, wherein the disease is an autoimmune disease selected from HIV, primary sclerosing cholangitis, primary biliary cirrhosis or psoriasis.
7. The method of claim 1, wherein the glycosylated peptide fragment is N-glycosylated.
8. The method of claim 1, wherein the glycosylated peptide fragment is O-glycosylated.
9. The method of claim 1, wherein the glycosylated proteins are one or more of alpha-1-acid glycoprotein, alpha-1-antitrypsin, alpha-1B-glycoprotein, alpha-2-HS-glycoprotein, alpha-2-macroglobulin, antithrombin-III, apolipoprotein B-100, apolipoprotein D, apolipoprotein F, beta-2-glycoprotein 1, ceruloplasmin, fetuin, fibrinogen, immunoglobulin (Ig) A, IgG, IgM, haptoglobin, hemopexin, histidine-rich glycoprotein, kininogen-1, serotransferrin, transferrin, vitronectin zinc-alpha-2-glycoprotein.
10. The method of claim 9, wherein the glycosylated proteins are one or more of alpha-1-acid glycoprotein, immunoglobulin (Ig) A, IgG or IgM.
11. The method of claim 1, wherein the glycosylated peptide fragments have an average length of from 5 to 50 amino acid residues.
12. The method of claim 1, wherein the one or more proteases comprise at least two proteases.
13. The method of claim 1, wherein mass spectrometry comprises multiple reaction monitoring mass spectrometry (MRM-MS).
14. The method of claim 1, wherein the biological sample is body tissue, saliva, tears, sputum, spinal fluid, urine, synovial fluid, whole blood, serum or plasma.
15. The method of claim 14, wherein the biological sample is whole blood, serum or plasma.
16. The method of claim 1, wherein the subjects are mammals.
17. The method of claim 16, wherein the subject are humans.
18. The method of claim 1, wherein the machine learning approach is deep learning, neural network, linear discriminant analysis, quadratic discriminant analysis, support vector machine, random forest, nearest neighbor or a combination thereof.
19. The method of claim 1, wherein the machine learning approach is deep learning, neural network or a combination thereof.
20. The method of claim 1, wherein the analysis further comprises genomic data, proteomics, metabolics, lipidomics data, or a combination thereof.
The claims of Appl. 460 teach as set forth above: e.g.  isolating, or having isolated, one or more biological samples; quantifying glycomic parameters (Ig G glycosylated protein) and proteomic parameters of the one or more biological samples; analyzing the quantitation results along with classification of the subjects with a machine learning method to select glycosylated peptide fragments useful for predicting the classification. However, the claims of Appl. 460 do not explicitly teach obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers.
Ruhaak teaches as set forth above. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to identify a biomarker including glycomic parameters (e.g. IgG glycosylated peptide) and proteomic parameters for predicting the classification (e.g. ovarian cancer classification) as taught by the claims of Appl. 460, and to apply the biomarkers for diagnosis of EOC as taught by Ruhaak, which include obtaining one or more clinical parameters associated with a subject from which the one or more biological samples originated; determining one or more relationships between the quantified glycomic parameters and proteomic parameters, a predetermined range associated with the quantified glycomic parameters and proteomic meters, and an obtained clinical parameter; identifying one or more biomarkers based on one or more of the determined relationships satisfying a predetermined significance criteria; determining a wellness classification state of a wellness classification, the determination of the wellness classification state determined based on the one or more identified biomarkers, because Ruhaak showed the method can predict EOC with high accuracy and protein- and site-specific glycosylation profiles will likely provide further insights. The motivation would be to develop novel noninvasive tumor markers providing good sensitivity and specificity in early stage disease, which is needed in EOC therapy, as recognized by Ruhaak. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642